Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 is objected under 35 CFR 1.83 because the numerals associated with the boxes (or circles) are not indicative as to what said symbol represents. Applicant is required to label in words the function of said rectangles, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. For example, if according to the specification, element 104 is a fuel tank, 106 is a boost pump, 108 is a main pump, 110 is a junction, 112 is a pressure relief valve, 118 is a heat exchanger, 120 is a valve, 122 is a combustor, 144 is a fan, 136 is a heat exchanger, 138 is a boost compressor, 128 is a compressor, 132 is a turbine, it is suggested that applicant labels box (or circle) 104 - -fuel tank--, 106  - -boost pump- -, 108 - -main pump- -, 110 - -junction- -, 112, - -pressure relief valve- -, 118 - -heat exchanger- -, 120 - -valve- -, 122 - -combustor- -, 144 - -fan- -, 136 - -heat exchanger- -, 138 - -boost compressor- -, 128 - -compressor- -, 132 - -turbine- -.

Claim Objections
Claim 1, line 6; claim 18, line 6 is objected to because of the following informalities:  “the cooling location” should be - -the location- -.  Appropriate correction is required.
Claim 1, line 9; claim 4, line 2, 3; claim 6, line 2; claim 9, line 2, 3; claim 11, line 2; claim 13, line 2, 3; claim 15, line 2; claim 18, line 8, 9 is objected to because of the following informalities:  “fuel” should be - -the fuel- -.  Appropriate correction is required.
Claim 1, line 9 is objected to because of the following informalities:  “said main pump” should be - -said fuel pump- -.  Appropriate correction is required.
Claim 4, line 1; claim 9, line 1; claim 13, line 1 is objected to because of the following informalities:  “wherein a metering valve ” should be  –wherein the at least one valve comprises a metering valve- -.  Appropriate correction is required.
Claim 5, line 1; claim 10, line 1; claim 14, line 1 is objected to because of the following informalities:  “wherein there are at least two return turbines ” should be  - -wherein the at least one return turbine comprises at least two return turbines- -.  Appropriate correction is required.
Claim 5, line 2; claim 10, line 2; claim 14, line 2 is objected to because of the following informalities:  “said return line” should be  - -said fuel return line- -.  Appropriate correction is required.
Claim 18, line 10-11 is objected to because of the following informalities:  “said air cooling system” should be  - -said means for cooling- -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 8 recites “means to pressure fuel and delay it to a combustor” which renders the claim indefinite because this claim limitation invokes 112(f), but the specification does not explicitly recite the structure(s) that performs these functions, so that it is unclear what these means actually are.  Furthermore, it is unclear if there is a single mean that pressurizes the fuel and delays it to the combustor or there is a means to pressurize the fuel and another means to delay it to the combustor.  
Claim 18, line 8 the limitation “said main pump”.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent there are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8, 12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool et al (US 20160265444) in view of Glickstein et al (US 5392595) and Suciu et al (US 20160312797).
Regarding claim 1, Pool discloses a gas turbine engine (Figure 1, 10) comprising: 
a main compressor section (Figure 1, 14 and 16) and a main turbine section (Figure 1, 20, 22); 
a fuel supply system (Figure 2, 42) having a fuel tank (Figure 2, 50) for delivering fuel (The fuel in Figure 2, 50) to a fuel pump (Figure 2, 64); and 
at least one valve (Figure 2, 66.  Paragraph 0021) for selectively returning the fuel downstream of said fuel pump back to an upstream location (The fuel tank is an upstream location), at least one return turbine (Figure 2, 74) driving an accessory (Figure 2, 76).
Pool does not disclose a cooling air supply system for cooling a location in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said main turbine section; at least one return turbine driving at least one fluid moving device in said air cooling system.
(Figure 2, 150) comprising: 
a main compressor section (Figure 2, 152) and a main turbine section (Figure 2, 156); 
a fuel supply system (Figure 2, 14, 16, 168) having a fuel tank (Figure 2, 14) for delivering fuel (The fuel in Figure 2, 14) to a fuel pump (Figure 2, 16); and 
at least one fuel driven turbine (Figure 2, 168) driving accessories (Column 5, line 14-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool wherein the at least one return turbine drives accessories as taught by and suggested by Glickstein because it has been held that applying a known technique, in this case Glickstein’s driving a plurality of accessories from a fuel driven turbine according to the steps described immediately above, to a known device, in this case, Pool’s at least one return turbine, ready for improvement to yield predictable results, in this case driving a plurality of accessories, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the at least one return turbine of Pool to drive a plurality of accessories)
Pool in view of Glickstein does not teach a cooling air supply system for cooling a location in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said main turbine section; at least one return turbine driving at least one fluid moving device in said air cooling system.
However, Suciu teaches a gas turbine engine (Figure 1, 20) comprising: 
a main compressor section (Figure 1, 44, 52) and a main turbine section (Figure 1, 54, 46); 
(Figure 3) for cooling a location (Figure 3, 117.  Paragraph 0001) in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap (Figure 3, 110) for tapping cooling air (Paragraph 0049) compressed by said main compressor section, connected for passing said cooling air through a heat exchanger (Figure 3, 112) and to a boost compressor (Figure 3, 114), and then to the location in said at least one of said main compressor section and said main turbine section; 
at least one fluid moving device (Figure 3, 116 and 114) in said air cooling system
Therefore, it would have been obvious to modify the invention of Pool in view of Glickstein to include a cooling air supply system for cooling a location in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said main turbine section and at least one fluid moving device in said air cooling system as taught by and suggested by Suciu in order to provide an improved system that provides cooling air from a compressor section to a turbine section (The modification uses the cooling air supply system of Suciu and has Figure 2, 74, 78 of Pool additionally powering Figure 3, 116 and 114 of Suciu).
It is herein asserted that the combined invention of Pool in view of Glickstein and Suciu has the at least one return turbine driving at least one fluid moving device in said air cooling system because Pool teaches at least one return turbine, Glickstein teaches a fuel driven turbine driving accessories and Suciu teaching accessories such as a fan and boost compressor in a cooling air supply system, so that Figure 2, 74, 78 of Pool additionally powers Figure 3, 116 and 114 of Suciu.
Regarding claim 2, Pool in view of Glickstein and Suciu teach the invention as claimed.

However, Suciu teaches wherein a fan (Figure 3, 116) drives air (Figure 3, B) across said heat exchanger to cool the cooling air (Paragraph 0005), and said at least one fluid moving device is one of said fan or said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein wherein a fan drives air across said heat exchanger to cool the cooling air, and said at least one fluid moving device is one of said fan or said boost compressor as taught by and suggested by Suciu in order to provide an improved system that provides cooling air from a compressor section to a turbine section (This is the same modification as claim 1).
Regarding claim 3, Pool in view of Glickstein and Suciu teach the invention as claimed.
Pool in view of Glickstein does not teach wherein said at least one fluid moving device is both said fan and said boost compressor.
However, Suciu teaches wherein said at least one fluid moving device is both said fan and said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein wherein said at least one fluid moving device is both said fan and said boost compressor as taught by and suggested by Suciu in order to provide an improved system that provides cooling air from a compressor section to a turbine section (This is the same modification as claim 1).
Regarding claim 7, Pool in view of Glickstein and Suciu teach the invention as claimed.
Pool further discloses wherein said at least one return turbine drives driving the accessory through a shaft (Figure 2, 76).

However, Glickstein teaches wherein said at least one fuel driven turbine driving the at least one accessory a shaft (Figure 2, 174).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool wherein the at least one return turbine drives accessories as taught by and suggested by Glickstein because it has been held that applying a known technique, in this case Glickstein’s driving a plurality of accessories from a fuel driven turbine according to the steps described immediately above, to a known device, in this case, Pool’s at least one return turbine, ready for improvement to yield predictable results, in this case driving a plurality of accessories, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).
It is herein asserted that the combined invention of Pool in view of Glickstein and Suciu has wherein said at least one return turbine drives said at least one fluid moving device through a shaft because Glickstein teaches driving accessories from a shaft and Suciu teaching accessories such as a fan and boost compressor in a cooling air supply system.
Regarding claim 8, Pool in view of Glickstein and Suciu teach the invention as claimed.
Pool in view of Glickstein does not teach wherein said at least one fluid moving device is said boost compressor.
However, Suciu teaches wherein said at least one fluid moving device is said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein wherein said at least one fluid moving device is said boost compressor as taught by and suggested by Suciu in order to (This is the same modification as claim 1).
Regarding claim 12, Pool in view of Glickstein and Suciu teach the invention as claimed.
Pool further discloses wherein said at least one return turbine drives driving the accessory through a shaft (Figure 2, 76).
Pool does not disclose wherein said at least one return turbine drives said at least one fluid moving device through a shaft.
However, Glickstein teaches wherein said at least one fuel driven turbine driving the at least one accessory a shaft (Figure 2, 174).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool wherein the at least one return turbine drives accessories as taught by and suggested by Glickstein because it has been held that applying a known technique, in this case Glickstein’s driving a plurality of accessories from a fuel driven turbine according to the steps described immediately above, to a known device, in this case, Pool’s at least one return turbine, ready for improvement to yield predictable results, in this case driving a plurality of accessories, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).
It is herein asserted that the combined invention of Pool in view of Glickstein and Suciu has wherein said at least one return turbine drives said at least one fluid moving device through a shaft because Glickstein teaches driving accessories from a shaft and Suciu teaching accessories such as a fan and boost compressor in a cooling air supply system.
Regarding claim 17, Pool in view of Glickstein and Suciu teach the invention as claimed.
(Figure 2, 76).
Pool does not disclose wherein said at least one return turbine drives said at least one fluid moving device through a shaft.
However, Glickstein teaches wherein said at least one fuel driven turbine driving the at least one accessory a shaft (Figure 2, 174).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool wherein the at least one return turbine drives accessories as taught by and suggested by Glickstein because it has been held that applying a known technique, in this case Glickstein’s driving a plurality of accessories from a fuel driven turbine according to the steps described immediately above, to a known device, in this case, Pool’s at least one return turbine, ready for improvement to yield predictable results, in this case driving a plurality of accessories, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).
It is herein asserted that the combined invention of Pool in view of Glickstein and Suciu has wherein said at least one return turbine drives said at least one fluid moving device through a shaft because Glickstein teaches driving accessories from a shaft and Suciu teaching accessories such as a fan and boost compressor in a cooling air supply system.
Regarding claim 18, Pool discloses a gas turbine engine (Figure 1, 10) comprising: 
a main compressor section (Figure 1, 14 and 16) and a main turbine section (Figure 1, 20, 22);
means to supply fuel (Figure 2, 42) having means to pressure fuel (Figure 2, 64) pressurizes fuel) and means (The return line for 84, 88, 80) to delay the fuel to a combustor (Figure 2, 18) and at least one valve (Figure 2, 66.  Paragraph 0021) for selectively returning the fuel downstream of said means to pressure fuel back to an upstream location (The fuel tank is an upstream location), at least one return turbine (Figure 2, 74) driving an accessory (Figure 2, 76).
Pool does not disclose means for cooling a location in at least one of said main compressor section and said main turbine section, said means for cooling including a tap for tapping cooling air compressed by said main compressor section, passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said turbine section; and at least one return turbine driving at least one of a fluid moving device in said means for cooling.
However, Glickstein teaches a gas turbine engine (Figure 2, 150) comprising: 
a main compressor section (Figure 2, 152) and a main turbine section (Figure 2, 156); 
means to supply fuel (Figure 2, 14, 16, 168) having means to pressure the fuel (Figure 2, 16 pressurizes fuel); and 
at least one fuel driven turbine (Figure 2, 168) driving accessories (Column 5, line 14-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool wherein the at least one return turbine drives accessories as taught by and suggested by Glickstein because it has been held that applying a known technique, in this case Glickstein’s driving a plurality of accessories from a fuel driven turbine according to the steps described immediately above, to a known device, in this case, Pool’s at least one return turbine, ready for improvement to yield predictable results, in this case driving a plurality of accessories, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the at least one return turbine of Pool to drive a plurality of accessories)
Pool in view of Glickstein does not teach means for cooling a location in at least one of said main compressor section and said main turbine section, said means for cooling including a tap for tapping cooling air compressed by said main compressor section, passing said cooling 
However, Suciu teaches a gas turbine engine (Figure 1, 20) comprising: 
a main compressor section (Figure 1, 44, 52) and a main turbine section (Figure 1, 54, 46); 
means for cooling (Figure 3) a location (Figure 3, 117.  Paragraph 0001) in at least one of said main compressor section and said main turbine section, said means for cooling including a tap (Figure 3, 110) for tapping cooling air (Paragraph 0049) compressed by said main compressor section, passing said cooling air through a heat exchanger (Figure 3, 112) and to a boost compressor (Figure 3, 114), and then to the location in said at least one of said main compressor section and said turbine section; and 
at least one fluid moving device (Figure 3, 116 and 114) in said means for cooling.
Therefore, it would have been obvious to modify the invention of Pool in view of Glickstein to include means for cooling a location in at least one of said main compressor section and said main turbine section, said means for cooling including a tap for tapping cooling air compressed by said main compressor section, passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said turbine section and at least one fluid moving device in said means for cooling as taught by and suggested by Suciu in order to provide an improved system that provides cooling air from a compressor section to a turbine section (The modification uses the cooling air supply system of Suciu and has Figure 2, 74, 78 of Pool additionally powering Figure 3, 116 and 114 of Suciu).
It is herein asserted that the combined invention of Pool in view of Glickstein and Suciu has the at least one return turbine driving at least one fluid moving device in said means for cooling because Pool teaches at least one return turbine, Glickstein teaches a fuel driven 
Regarding claim 19, Pool in view of Glickstein and Suciu teach the invention as claimed.
Pool in view of Glickstein does not teach wherein said at least one fluid moving device is said boost compressor.
However, Suciu teaches wherein said at least one fluid moving device is said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein wherein said at least one fluid moving device is said boost compressor as taught by and suggested by Suciu in order to provide an improved system that provides cooling air from a compressor section to a turbine section (This is the same modification as claim 18).
Regarding claim 20, Pool in view of Glickstein and Suciu teach the invention as claimed.
Pool in view of Glickstein does not teach wherein a fan drives air across said heat exchanger to cool the cooling air, and said at least one fluid moving device is one of said fan or said boost compressor.
However, Suciu teaches wherein a fan (Figure 3, 116) drives air (Figure 3, B) across said heat exchanger to cool the cooling air (Paragraph 0005), and said at least one fluid moving device is one of said fan or said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein wherein a fan drives air across said heat exchanger to cool the cooling air, and said at least one fluid moving device is one of said fan or said boost compressor as taught by and suggested by Suciu in order to (This is the same modification as claim 18).

Claim 4, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool in view of Glickstein and Suciu as applied to claim 3, 8, 1 above, and further in view of Janapaneedi et al (US 20140102105).
Regarding claim 4, Pool in view of Glickstein and Suciu teaches the invention as claimed.
Pool further discloses wherein the at least one valve comprises a metering valve (Figure 2, 66) positioned downstream of said fuel pump and upstream of a combustor (Figure 2, 18) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion of the fuel (The portion of the fuel diverted back to the fuel tank) downstream of said fuel pump back to a fuel tank (Figure 2, 50), and a fuel return line (The line for Figure 2, 84, 88, 80) returning the fuel back to said fuel tank, and said at least one return turbine being on said fuel return line.
Pool in view of Glickstein and Suciu does not teach the fuel return line connecting said metering valve to said fuel tank.
However, Janapaneedi teaches a gas turbine engine (Figure 1, 10) comprising: 
a main compressor section (Figure 1, 16) and a main turbine section (Figure 1, 26);  and
a fuel supply system (Figure 2) comprising a three way valve (Figure 2, 98) instead of a throttle valve (The throttle valve of Paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein and Suciu to use a three way valve instead of a throttle valve as taught by and suggested by Janapaneedi because it has been held that a simple substitution of one known element (The metering valve of Pool), for (The modification uses a three way valve at the junction of Figure 2, 86 and 84 of Pool instead of 66 of Pool).   
It is herein asserted that the combined invention of Pool in view of Glickstein and Suciu and Janapaneedi has the fuel return line connecting said metering valve to said fuel tank because the three way valve of Janapaneedi is at the junction of Figure 2, 86 and 84 of Pool.
Regarding claim 9, Pool in view of Glickstein and Suciu teaches the invention as claimed.
Pool further discloses wherein the at least one valve comprises a metering valve (Figure 2, 66) positioned downstream of said fuel pump and upstream of a combustor (Figure 2, 18) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion of the fuel (The portion of the fuel diverted back to the fuel tank) downstream of said fuel pump back to a fuel tank (Figure 2, 50), and a fuel return line (The line for Figure 2, 84, 88, 80) returning the fuel back to said fuel tank, and said at least one return turbine being on said fuel return line.
Pool in view of Glickstein and Suciu does not teach the fuel return line connecting said metering valve to said fuel tank.
However, Janapaneedi teaches a gas turbine engine (Figure 1, 10) comprising: 
a main compressor section (Figure 1, 16) and a main turbine section (Figure 1, 26);  and
a fuel supply system (Figure 2) comprising a three way valve (Figure 2, 98) instead of a throttle valve (The throttle valve of Paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein and Suciu to use a three way (The modification uses a three way valve at the junction of Figure 2, 86 and 84 of Pool instead of 66 of Pool).   
It is herein asserted that the combined invention of Pool in view of Glickstein and Suciu and Janapaneedi has the fuel return line connecting said metering valve to said fuel tank because the three way valve of Janapaneedi is at the junction of Figure 2, 86 and 84 of Pool.
Regarding claim 13, Pool in view of Glickstein and Suciu teaches the invention as claimed.
Pool further discloses wherein the at least one valve comprises a metering valve (Figure 2, 66) positioned downstream of said fuel pump and upstream of a combustor (Figure 2, 18) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion of the fuel (The portion of the fuel diverted back to the fuel tank) downstream of said fuel pump back to a fuel tank (Figure 2, 50), and a fuel return line (The line for Figure 2, 84, 88, 80) returning the fuel back to said fuel tank, and said at least one return turbine being on said fuel return line.
Pool in view of Glickstein and Suciu does not teach the fuel return line connecting said metering valve to said fuel tank.
However, Janapaneedi teaches a gas turbine engine (Figure 1, 10) comprising: 
a main compressor section (Figure 1, 16) and a main turbine section (Figure 1, 26);  and
a fuel supply system (Figure 2) comprising a three way valve (Figure 2, 98) instead of a throttle valve (The throttle valve of Paragraph 0022).
(The modification uses a three way valve at the junction of Figure 2, 86 and 84 of Pool instead of 66 of Pool).   
It is herein asserted that the combined invention of Pool in view of Glickstein and Suciu and Janapaneedi has the fuel return line connecting said metering valve to said fuel tank because the three way valve of Janapaneedi is at the junction of Figure 2, 86 and 84 of Pool.

Claim 5-6, 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool in view of Glickstein and Suciu and Janapaneedi as applied to claim 4, 9, 13 above, and further in view of Mouton (US 5156001).
Regarding claim 5, Pool in view of Glickstein and Suciu and Janapaneedi teaches the invention as claimed.
Pool further discloses wherein the at least one return turbine is on said fuel return line.
Pool in view of Glickstein and Suciu and Janapaneedi does not teach wherein the at least one return turbine comprises at least two return turbines with one on a bypass line and one on said fuel return line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2, 16); and 
(Figure 2, 26);
wherein the at least one return turbine is on a bypass line (Figure 2, 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein and Suciu and Janapaneedi to include another at least one turbine on a bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2, 22, 24, 26 of Mouton around Figure 1, 64 of Pool).
It is herein asserted that the combined invention of Pool in view of Glickstein and Suciu and Janapaneedi and Mouton has wherein the at least one return turbine comprises at least two return turbines with one on the bypass line and one on said fuel return line because Pool has one return turbine on said return line and Mouton teaches another return turbine on said bypass line.
Regarding claim 6, Pool in view of Glickstein and Suciu and Janapaneedi and Mouton teaches the invention as claimed.
Pool in view of Glickstein and Suciu and Janapaneedi does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return the fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line.
However, Mouton teaches wherein a junction (The junction of Figure 2, 18 and 22) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2, 24. Column 3, line 9-12) to return the fuel from said junction back to a location (The location where Figure 2, 22 meets 14) upstream of said fuel pump, and said at least one return turbine also including a bypass turbine (Figure 2, 26) mounted on said bypass line.
(Column 2, line 7-13.  This is the same modification as claim 5).
Regarding claim 10, Pool in view of Glickstein and Suciu and Janapaneedi teaches the invention as claimed.
Pool further discloses wherein the at least one return turbine is on said fuel return line.
Pool in view of Glickstein and Suciu and Janapaneedi does not teach wherein the at least one return turbine comprises at least two return turbines with one on a bypass line and one on said fuel return line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2, 16); and 
at least one return turbine (Figure 2, 26);
wherein the at least one return turbine is on a bypass line (Figure 2, 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein and Suciu and Janapaneedi to include another at least one turbine on a bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2, 22, 24, 26 of Mouton around Figure 1, 64 of Pool).

Regarding claim 11, Pool in view of Glickstein and Suciu and Janapaneedi and Mouton teaches the invention as claimed.
Pool in view of Glickstein and Suciu and Janapaneedi does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return the fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line.
However, Mouton teaches wherein a junction (The junction of Figure 2, 18 and 22) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2, 24. Column 3, line 9-12) to return the fuel from said junction back to a location (The location where Figure 2, 22 meets 14) upstream of said fuel pump, and said at least one return turbine also including a bypass turbine (Figure 2, 26) mounted on said bypass line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein and Suciu and Janapaneedi wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return the fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  This is the same modification as claim 10).
Regarding claim 14, Pool in view of Glickstein and Suciu and Janapaneedi teaches the invention as claimed.
Pool further discloses wherein the at least one return turbine is on said fuel return line.
Pool in view of Glickstein and Suciu and Janapaneedi does not teach wherein the at least one return turbine comprises at least two return turbines with one on a bypass line and one on said fuel return line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2, 16); and 
at least one return turbine (Figure 2, 26);
wherein the at least one return turbine is on a bypass line (Figure 2, 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein and Suciu and Janapaneedi to include another at least one turbine on a bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2, 22, 24, 26 of Mouton around Figure 1, 64 of Pool).
It is herein asserted that the combined invention of Pool in view of Glickstein and Suciu and Janapaneedi and Mouton has wherein the at least one return turbine comprises at least two return turbines with one on the bypass line and one on said return line because Pool has one return turbine on said return line and Mouton teaches another return turbine on said bypass line.
Regarding claim 15, Pool in view of Glickstein and Suciu and Janapaneedi and Mouton teaches the invention as claimed.
Pool in view of Glickstein and Suciu and Janapaneedi does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure 
However, Mouton teaches wherein a junction (The junction of Figure 2, 18 and 22) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2, 24. Column 3, line 9-12) to return the fuel from said junction back to a location (The location where Figure 2, 22 meets 14) upstream of said fuel pump, and said at least one return turbine also including a bypass turbine (Figure 2, 26) mounted on said bypass line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein and Suciu and Janapaneedi wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return the fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  This is the same modification as claim 14).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool in view of Glickstein and Suciu as applied to claim 1 above, and further in view of Mouton.
Regarding claim 16, Pool in view of Glickstein and Suciu teaches the invention as claimed.
Pool in view of Glickstein and Suciu does not disclose wherein a junction is positioned downstream of said fuel pump and a bypass line passes through a pressure relief valve to return the fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine is mounted on said bypass line.
(The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2, 16); and 
at least one return turbine (Figure 2, 26);
wherein a junction (The junction of Figure 2, 18 and 22) is positioned downstream of said fuel pump and a bypass line (Figure 2, 22) passes through a pressure relief valve (Figure 2, 24. Column 3, line 9-12) to return the fuel from said junction back to a location (The location where Figure 2, 22 meets 14) upstream of said fuel pump, and said at least one return turbine is mounted on said bypass line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pool in view of Glickstein and Suciu wherein a junction is positioned downstream of said fuel pump and a bypass line passes through a pressure relief valve to return the fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine is mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2, 22, 24, 26 of Mouton around Figure 1, 64 of Pool).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitaguchi (US 20160341497) states in paragraph 0140 that a fuel system can use a three way valve to modulate the fuel flow to two different lines.
Ball et al (US 20140102071) states in paragraph 0027 that a fuel system can use a three way valve to modulate the fuel flow to two different lines.

Robert et al (US 3690100) shows in Figure 1 and 2 that a fuel driven turbine can be used to drive a fluid moving device with the fluid being air.
Glickstein (US 5414992) shows in Figure 6 that a fuel drive turbine can be used to drive a fluid moving device with the fluid being air.
Schwarz et al (US 20170175874) shows in Figure 1A that a turbine can drive both a generator and a fluid moving device.
Cedoz et al (US 20150330301) states in paragraph 0020 that a turbine can drive both a generator and a fluid moving device.
Moulebhar (US 20060260323) shows in Figure 4 that a turbine can drive both a generator and a fluid moving device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDWIN KANG/Examiner, Art Unit 3741